KLEIN, J.
The trial court dismissed this case for failure to prosecute under rule 1.420(e) because no action had been taken to prosecute the case in one year. The court concluded that a notice for trial filed with the clerk during the one year period was insufficient, because the notice had only been filed with the clerk and not sent to the court’s judicial assistant so that the court would have known to set the case for trial.
Rule 1.440(b) contains no requirement that a notice of trial be sent to the judge. The rule requires that the clerk shall submit the notice for trial and the case file to the court. Reversed.
SHAHOOD and GROSS, JJ., concur.